FILED
                           NOT FOR PUBLICATION                              NOV 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD J. VOLIS,                                No. 14-55955

              Plaintiff-Appellant,               D.C. No. 2:13-cv-01397-MMM-
                                                 SP
 v.

HOUSING AUTHORITY OF THE CITY                    MEMORANDUM*
OF LOS ANGELES EMPLOYEES; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Richard J. Volis appeals pro se from the district court’s judgment dismissing

his action alleging federal claims under the Americans with Disabilities Act of

1990 (“ADA”) and the Rehabilitation Act of 1973 (“RA”), and state law tort


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Barker v.

Riverside Cty. Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009). We affirm.

      The district court properly dismissed Volis’ claims under the ADA and RA

because Volis failed to allege facts sufficient to state any plausible claims. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief); Pardi v. Kaiser Found. Hosps., 389 F.3d 840,

849 (9th Cir. 2004) (setting forth elements of a retaliation claim under the ADA);

Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002) (setting forth elements of

a discrimination claim under the ADA and § 504 of the RA).

      The district court properly dismissed Volis’ state law tort claims because

Volis failed to file a timely claim as required by the California Government Claims

Act. See Cal. Gov’t Code §§ 810 et seq.; City of San Jose v. Superior Court, 525

P.2d 701, 706 (Cal. 1974) (compliance with claim presentation is mandatory and

failure to do so is fatal to action). Contrary to Volis’ contentions that he is excused

from the requirements of the California Government Claims Act, Volis has not

alleged facts sufficient to support the application of the continuing violation

doctrine, equitable estoppel, or the discovery rule.


                                            2                                      14-55955
      The district court did not abuse its discretion by denying Volis further leave

to amend because amendment would have been futile. See Leadsinger, Inc. v.

BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (setting forth standard of

review and explaining that a district court may deny leave on the basis of repeated

failures to cure a pleading’s deficiencies).

      The district court did not abuse its discretion by denying Volis’ request for

leave to file a sur-reply because it reviewed the briefing and found that there were

no new issues raised by defendants’ reply brief that necessitated more argument.

See Sec. & Exch. Comm’n v. Seaboard Corp., 677 F.2d 1301, 1314 (9th Cir. 1982)

(setting forth standard of review).

      Volis’ contentions that he is a beneficiary under Section 8 and that he has a

private right of action as a Section 8 housing voucher recipient are unpersuasive.

See 24 C.F.R. §§ 982.407, 982.456.

      We do not consider issues raised for the first time on appeal or in the reply

brief, including whether Volis’ belated filing of a claim in August 2014 meets the

requirements under the California Government Claims Act. See Padgett v. Wright,

587 F.3d 983, 986 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                   14-55955